DETAILED ACTION
This Office action is in response to the amendment filed on November 22, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 7-12, 14-16 and 18 of U.S. Patent No. 10, 523 120. 

Application 16/730, 628 claims:
U.S. Patent No. 10, 523 120 claims:
1. A system comprising: a buck-boost converter; a first buck converter connected at an output terminal of the buck-boost converter, the first buck converter comprising a first transistor connected to a battery voltage, a second transistor 




3. The apparatus, wherein an inductance of the first inductor is between 0.1 uH to 10 uH, and a current carrying capability of the first inductor is greater than 1A.
4. The system of claim 1, wherein in the first buck converter comprises: the first transistor is a first P-type transistor, a source terminal of the first P- type transistor is connected to the battery voltage; the second transistor is a first N-type transistor, a drain terminal of the first N-type transistor is connected to a drain 




 11. The system further comprising: a second LA comprising a second supply voltage input terminal connected to the output terminal of the buck-boost converter, and an output terminal connected to an output terminal of the second buck converter.

12. The system of claim 11, wherein the first LA is configured to provide a first modulated supply voltage to a first power amplifier (PA) of a first transmitter via the output terminal of the first LA and the second LA is configured to provide a second modulated supply voltage to a second PA of a second transmitter via the output terminal of the second LA.



5. The apparatus, wherein an inductance of the third inductor is between 0.1 uH to 10 uH, and a current carrying capability of the third inductor is greater than 1A.
8. The system of claim 5, further comprising: a first switch module comprising a first switch and a second switch, wherein a first terminal 


2. The apparatus, further comprising:
and a second switch module comprising a third switch and a fourth switch, wherein a first terminal of the third switch and a first terminal of the fourth switch are connected to the output terminal of the second buck converter,

2. The apparatus, further comprising: a second terminal of the first switch and a second terminal of the third switch are connected to the output terminal of the buck-boost converter, and a second terminal of the second switch and a second terminal of the fourth switch are connected to each other.

8. The apparatus further comprising: a first capacitor connected between the second terminal of the first switch or the second terminal of the third switch and ground, wherein the second terminal of the first switch and the second terminal of the third switch are connected together; and a second capacitor connected between the second terminal of the second switch or the second terminal of the fourth switch and the ground.

7. The apparatus, wherein the first switch, the second switch, the third switch, and the fourth switch are p-channel metal oxide semiconductor (PMOS) transistors, or n-channel metal oxide semiconductor (NMOS) transistors, or complementary MOS (CMOS) transistors.
11. The system of claim 10, wherein capacitance for the first capacitor is between 0.1 pF to 10 pF and capacitance of the second capacitor is between 0.1 uF to 10 uF.
9. The apparatus, wherein a capacitance for the first capacitor is between 0.1 pF to 10 pF and a capacitance of the second capacitor is between 0.1 uF to 10 uF.

1. An apparatus comprising: a buck-boost converter; a first buck converter connected at an output terminal of the buck-boost converter; a second buck converter connected at the output terminal of the buck-boost converter.
17. The system of claim 16, wherein the buck-boost converter comprises:
a first P-type or CMOS transistor, a source terminal of the first P-type or CMOS transistor is connected to a battery voltage; a first N-type transistor, a drain terminal of the first N-type transistor is connected to a drain terminal of the first P-type or CMOS transistor and a source terminal of the first N-type transistor is connected to ground; a second P-type or CMOS transistor, a source terminal of the second P-type or CMOS transistor is connected to the output terminal of the buck-boost converter; a second N-type transistor, a drain terminal of the second N-type transistor is connected to 
10 second N-type transistor is connected to the ground; and a first inductor connected between the drain terminal of the first P-type or CMOS transistor the drain terminal of the second P-type or CMOS transistor.


connected to a drain terminal of the first P-type transistor and a source terminal of the first N-type transistor is connected to a ground, a second P-type transistor, wherein a drain terminal of the second P-type transistor is connected to the drain terminal of the first P-type transistor and the drain terminal of the first N-type transistor, and a source 

 and the second buck converter comprises: a first P-type transistor, a source terminal of the first P-type transistor is connected to the battery voltage, a first N-type transistor, a drain terminal of the first N-type transistor is
connected to a drain terminal of the first P-type transistor and a source terminal of the first N-type transistor is connected to a ground, a second P-type transistor, wherein a drain terminal of the second P-type transistor is connected to the drain terminal of the first P-type transistor and the drain terminal of the first N-type transistor, and a source terminal of the second P-type transistor is connected to the output terminal of the 


15. The system, wherein the second buck converter comprises: a first P-type transistor, a source terminal of the first P-type transistor is connected to a battery voltage; a first N-type transistor, a drain terminal of the first N-type transistor is connected to a drain terminal of the first P-type transistor and a source terminal of the first N-type transistor is connected to a ground; a second P-type transistor, wherein a drain terminal of the second P-type transistor is connected to the drain terminal of the first P-type transistor and the drain terminal of the first N-type transistor, and a source terminal of the second P-type transistor is connected to the 

of the first buck converter; and a second LA comprising a second supply voltage input terminal connected to the output terminal of the buck-boost converter, and an output terminal connected to an output terminal of the second buck converter, wherein the first LA is configured to provide a first modulated supply voltage to a first power amplifier (PA) of a first transmitter via the output terminal of the first LA and the second LA is configured to provide a second modulated 


a first switch module comprising a first switch and a second switch; a second switch module comprising a third switch and a fourth switch; 

a first capacitor connected between a second terminal of the first switch or a second terminal of the third switch and ground, wherein the second terminal of the first switch and the second terminal of the third switch are connected together; and
a second capacitor connected between a second terminal of the second switch or a second terminal of the fourth switch and the ground, 

wherein: a first terminal of the first switch and a first terminal of the second switch are connected to the output terminal of the first 

wherein the first switch, the second switch, the third switch, and the fourth switch are p-channel metal oxide semiconductor (PMOS) transistors, or n channel metal oxide semiconductor (NMOS) transistors, or complementary MOS (CMOS) transistors.


8. The apparatus further comprising: a first capacitor connected between the second terminal of the first switch or the second terminal of the third switch and ground, wherein the second terminal of the first switch and the second terminal of the third switch are connected together; and a second capacitor connected between the second terminal of the second switch or the second terminal of the fourth switch and the ground.

2. The apparatus, further comprising: wherein a first terminal of the first switch and a first terminal of the second switch are 

7. The apparatus, wherein the first switch, the second switch, the third switch, and the fourth switch are p-channel metal oxide semiconductor (PMOS) transistors, or n-channel metal oxide semiconductor (NMOS) transistors, or complementary MOS (CMOS) transistors.




Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Youn et al. (U.S. Pub. No. 2017/0085224 A1).

In re claim 1, Youn discloses (Fig. 13) a system (1300) comprising: 

a first buck converter (1305) connected at an output terminal of the buck-boost converter, the first buck converter comprising a first transistor (P2) connected to a battery voltage (Vbat), a second transistor (N2) connected between the first transistor (P2) and a ground (Gnd), and a third transistor (P4) connected between the first transistor and the buck-boost converter (1303); and 
a first linear amplifier (1309) comprising a first supply voltage input terminal connected to the output terminal of the buck-boost converter (Para. 0128), and an output terminal connected to an output terminal of the first buck converter (the output terminal of linear amplifier 1309 is connected to the output terminal of the buck converter 1305).

In re claim 2, Youn discloses (Fig. 13) wherein the buck-boost converter (1303)comprises: 
a first P-type or complementary metal oxide semiconductor (CMOS) transistor (P3), a source terminal of the first P-type or CMOS transistor is connected to the battery voltage (Vbat); 
a first N-type transistor (N3), a drain terminal of the first N-type transistor is connected to a drain terminal of the first P-type or CMOS transistor and a source terminal of the first N-type transistor is connected to the ground (Gnd); 
a second P-type or CMOS transistor (P1), a source terminal of the second P- type or CMOS transistor is connected to the output terminal of the buck-boost converter (1303); 

a first inductor (1311) connected between the drain terminal of the first P-type or CMOS transistor the drain terminal of the second P-type or CMOS transistor.

In re claim 3, Youn discloses (Fig. 13) wherein inductance of the first inductor is between 0.1 μH to 10 μH, and a current carrying capability of the first inductor is greater than 1A (Para. 0117).

In re claim 4, Youn discloses (Fig. 13) wherein in the first buck converter (1305): 
the first transistor is a first P-type transistor (P2), a source terminal of the first P- type transistor is connected to the battery voltage (See Fig. 13 for example); 
the second transistor is a first N-type transistor (N2), a drain terminal of the first N-type transistor is connected to a drain terminal of the first P-type transistor and a source terminal of the first N-type transistor is connected to the ground (See Fig. 13 for example); and 
the third transistor is a second P-type transistor (P4), wherein a drain terminal of the second P-type transistor is connected to the drain terminal of the first P-type transistor and the drain terminal of the first N-type transistor (See Fig. 13 for example), and a source terminal of the second P-type transistor is connected to the output terminal of the buck-boost converter (See Fig. 13 for example), wherein the first buck converter (1305) further comprises: 
.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al. (U.S. Pub. No. 20213/0170311 A1).

In re claim 16, Lai discloses (Fig. 2A) a system comprising: 
a buck-boost converter (11, Para. 0022); 
a first buck converter (131) connected at an output terminal of the buck-boost converter; and 
a second buck converter (132) connected at the output terminal of the buck-boost converter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (U.S. Pub. No. 20213/0170311 A1) in view of Youn et al. (U.S. Pub. No. 2017/0085224 A1).

In re claim 17, Lai fails to disclose wherein the buck-boost converter comprises: a first P-type or CMOS transistor, a source terminal of the first P-type or CMOS transistor is connected to a battery voltage; a first N-type transistor, a drain terminal of the first N-type transistor is connected to a drain terminal of the first P-type or CMOS transistor and a source terminal of the first N-type transistor is connected to ground; a second P-type or CMOS transistor, a source 
Youn teaches (Fig. 13) a power converter circuit (1300), wherein the buck-boost (1303) converter comprises: a first P-type or CMOS transistor (P3), a source terminal of the first P-type or CMOS transistor is connected to a battery voltage (Vbat); a first N-type transistor (N3), a drain terminal of the first N-type transistor is connected to a drain terminal of the first P-type or CMOS transistor and a source terminal of the first N-type transistor is connected to ground (Gnd); a second P-type or CMOS transistor (P1), a source terminal of the second P- type or CMOS transistor is connected to the output terminal of the buck-boost converter (See Fig. 13 for example); a second N-type transistor (N1), a drain terminal of the second N-type transistor is connected to a drain terminal of the second P-type or CMOS transistor and a source terminal of the second N-type transistor is connected to the ground (See Fig. 13 for example); and a first inductor (1311) connected between the drain terminal of the first P-type or CMOS transistor the drain terminal of the second P-type or CMOS transistor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lai wherein the buck-boost converter comprises: a first P-type or CMOS transistor, a source terminal of the first P-type or CMOS transistor is connected to a battery voltage; a first N-type transistor, a drain terminal of .

Allowable Subject Matter
The indicated allowability of claim 4 is withdrawn in view of the newly discovered reference(s) to Youn et al. (U.S. Pub. No. 2017/0085224 A1).  

Claims 5-11 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten or a Terminal Disclaimer is filed to overcome the Non-statutory Double Patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 5, the prior art of record fails to disclose or suggest “a second buck converter connected at the output terminal of the buck-boost converter; and a second LA comprising a second supply voltage input terminal connected to the output terminal of the buck-boost converter, and an output terminal connected to an output terminal of the second buck converter, wherein the first LA is configured to provide a first modulated supply voltage to a first power amplifier (PA) of a first transmitter via the output terminal of the first LA and the second LA is configured to provide a second modulated supply voltage to a second PA of a second transmitter via the output terminal of the second LA” in combination with other limitations of the claim. Claims 6-11 depend directly or indirectly from claim 5 and are, therefore, also objected at least for the same reasons set above.

Regarding to claim 18, the prior art of record fails to disclose or suggest “the second buck converter comprises: a first P-type transistor, a source terminal of the first P-type transistor is connected to the battery voltage, a first N-type transistor, a drain terminal of the first N-type transistor is connected to a drain terminal of the first P-type transistor and a source terminal of the first N-type transistor is connected to [[a]]the ground, a second P-type transistor, wherein a drain terminal of the second P- type transistor is connected to the drain terminal of the first P-type transistor and the drain terminal of the first N-type transistor, and a source terminal of the second P-type transistor is connected to the output terminal of the buck-boost converter, and a third inductor connected between the drain terminal of the second P-type transistor and the output terminal of the second buck converter” in combination with other limitations of the claim. 

Regarding to claim 19, the prior art of record fails to disclose or suggest “a second LA comprising a second supply voltage input terminal connected to the output terminal of the buck-boost converter, and an output terminal connected to an output terminal of the second buck converter, wherein the first LA is configured to provide a first modulated supply voltage to a first power amplifier (PA) of a first transmitter via the output terminal of the first LA and the second LA is configured to provide a second modulated supply voltage to a second PA of a second transmitter via the output terminal of the second LA” in combination with other limitations of the claim. Claim 20 depends directly from claim 19 and is, therefore, also objected at least for the same reasons set above.


Claims 12-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 12, the prior art of record fails to disclose or suggest “generating a second output voltage at an output terminal of a second LA of the apparatus by stepping up or stepping down the input voltage to provide a second supply voltage to a second power amplifier in a second transmitter of the UE, wherein generating the first output voltage comprises: receiving, by the first LA, a supply voltage from an output terminal of a buck-boost converter, and generating the first output voltage at the output terminal of the first LA based on the supply voltage received from the output terminal of the buck-boost converter” in combination with other limitations of the claim. Claims 13-15 depend directly or indirectly from claim 12 and are, therefore, also allowable at least for the same reasons set above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838